Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00402-CR

                               EX PARTE ROBERTO GOMEZ JR.

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR4743
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 5, 2016

APPEAL DISMISSED AS MOOT

           This appeal arises from the denial of appellant’s pretrial writ of habeas corpus seeking

relief from excessive bail. On September 23, 2016, appellant’s attorney notified this court that the

appeal is now moot because appellant subsequently posted bond and was released, and, at the

announcement of trial on September 16, 2016, appellant failed to appear. Given the nature of this

appeal, the appeal is now moot. See Ex parte Polasek, 04-15-00590-CR, 2015 WL 7566236, at

*1 (Tex. App.—San Antonio Nov. 25, 2015, no pet.) (same). Therefore, we dismiss the appeal as

moot.

                                                   PER CURIAM

Do not publish